OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2010 Date of reporting period: March 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE ELITE GROUP OF MUTUAL FUNDS SEMI-ANNUAL REPORT FINANCIAL STATEMENTS (Unaudited) MARCH 31, 2010 PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund March 31, 2010 (unaudited) Shares Market Value Common Stock 78.3% Basic Industries 11.3% i-Shares Silver Trust $ Market Vector Jr. Gold Mining SPDR Gold Trust Yamana Gold Inc. Total Basic Industries Business Services 9.4% Aecom Technology Corp (b) Alliance Data Systems Corp (a) (b) Mastercard Inc. Cl-A (b) Neutral Tandem Inc. (a) (b) Total Business Services Capital/Industrial Goods & Services 4.0% STEC Inc. Total Capital/Industrial Goods& Services Consumer Goods & Services 5.8% Apollo Group Inc. Cl-A (b) Apple Inc. ITT Educational Services Inc. (a) Total Consumer Goods & Services Energy 12.1% Chesapeake Energy Corp Chevron Corp. Devon Energy Corp Diamond Offshore Drilling Inc. (b) Total Energy Insurance 11.5% Hartford Finl. Service Grp. Inc. (a) Lincoln National Corp Seabright Insurance Hldgs Inc. Total Insurance Health Care Goods & Services 18.4% Abbott Laboratories Inc. Antigenics Inc. Forest Labs Inc. Genzyme Corp Myriad Genetics Inc. (a) Total Health Care Goods & Services Utility 5.8% AT&T Inc. Frontier Communications Co Total Utility Total Value of Common Stock (Cost $ 31,200,529) $ Shares Market Value Contracts Put Options Purchased1.0% Cummins Inc6/21/10$60 $ F5 Networks Inc10/16/10$70 Starbucks Corp4/17/10$30 Total Put Options Purchased(Cost $ 586,600) Short-Term Investments 32.5% Institutional Money Market Trust 0.17%(c ) (d) PNC Bank Money Market 0.05% (d) US Treasury Bill 0.18% Due 7/8/2010 (d) Total Value Of Short-Term Investments(Cost $ 13,756,265) Total Investments in Securities(Cost $ 45,543,394) 111.8% Liabilities in excess of other assets -11.8% ) Net Assets 100.0% $ At March 31, 2010, unrealized appreciation of securities, including written options, for Federal Income Tax purposes based on cost of $ 45,035,406, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Schedule of Call Options Written Contracts March 31, 2010 Alliance Data Sys Corp 6/19/10$65 $ ) Hartford Financial Svc Gp 9/18/10$27 ) ITT Educational Svc 1/22/11$115 ) Myriad Genetics1/22/11$25 ) Neutral Tandum9/18/10$20 ) Total Call Options Written - (Premiums received $ 506,375) (Note 3) -1.30 % $ ) *Non-income producing (a) All or a portion of the security is pledged as collateral for options written (b) All or a portion of this security was on loan at March 31, 2010.The value of securities on loan at March 31, 2010 was $3,742,828. (c) This security was purchased with cash collateral received for securities on loan at March 31, 2010. (d) Represents 7 day effective yield as of March 31, 2010. See Notes to Financial Statements 1 PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2010 (unaudited) Bonds 91.8 % Par Value U.S. Government/Agencies Notes and Bonds 15.5% Maturity Coupon Market Value $ HUD (Housing Urban Development) 08/01/11 % $ U.S. Treasury Note 09/30/11 % Fannie Mae 01/12/12 % Fannie Mae 04/20/12 % Tenn Valley Authority 05/23/12 % Tenn Valley Authority 08/01/13 % U.S. Treasury Note 10/31/13 % U.S. Treasury Note 03/31/14 % U.S. Treasury Note 01/15/16 % Fannie Mae 03/01/22 % U.S. Treasury Note 08/15/23 % U.S. Treasury Note 02/15/26 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 10.5% Peco Energy Transition Trust 2001 - A Class A1 12/31/10 % Manitoba Province 02/15/12 % BMW Vehicle Lease Trust 03/05/12 % Ontario Province 07/17/12 % Ontario Province 11/19/12 % Ontario Province 02/05/15 % GNMA (552372) 02/15/17 % GNMA (577742) 09/15/17 % Freddie Mac (2962 YE) 09/15/18 % GNMA (605079) 03/15/19 % Freddie Mac (FHR 1963 Z) 01/15/27 % Freddie Mac (FHR 2656 BD) 04/15/28 % Fannie Mae (633012) 02/01/32 % Fannie Mae (2002-93 A1) 03/25/32 % GNMA (G2SF Pool 3556) 05/20/34 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 1.4% Freeport MC C&G 04/01/17 % Barrick Gold Corp. 04/01/19 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods1.0% Ball Corp. 09/01/16 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 2.7% CMCSA Tele Comm. Inc. 08/01/13 % Nextel Communications 10/31/13 % GTE Corp. 04/15/18 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 2.7% Interpublic Group Co. Inc. 11/15/14 % Hanesbrands Inc. 12/15/16 % Pepsiamericas Inc. 05/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 9.3% Reynolds American Inc. 06/15/11 % (a) Reynolds American Inc. 06/01/12 % Reynolds American Inc. 06/01/13 % Altria Group Inc. 11/10/13 % McKesson Corp. 02/15/14 % Domtar Corp. 06/01/17 % Altria Group Inc. 11/10/18 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 5.4% Xcel Energy Inc. 12/01/10 % Valero Logistics Co. 07/15/12 % NRG Energy Inc. 02/01/16 % Petrobras International Fin. Co. 03/01/18 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 1.9% BNSF Funding Trust 12/15/55 % (b) Total Corporate Bonds Industrial - Transportation Corporate Bonds Industrial - Technology 3.3% Xerox Corp. 08/15/11 % Xerox Corp. 06/15/13 % Xerox Capital Trust 02/01/27 % Total Corporate Bonds Industrial - Technology See Notes to Financial Statements 2 PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2010 (unaudited) Par Value Corporate Bonds Utilities - Electric 14.5% Maturity Coupon Market Value $ Entergy Louisiana LLC 11/01/10 % $ Sierra Pacific Power Co. 04/15/12 % Oncor Electric Delivery Co. 05/01/12 % Centerpoint Energy Houston 03/15/13 % Central Illinois Light Co. 12/15/13 % Ameren Corp. 05/15/14 % AEP Texas Central Transition Funding 07/01/15 % Nisource Financial Corp. 03/15/16 % Commonwealth Edison Co. 03/15/18 % Centerpoint Energy Houston 07/01/23 % Northern St. Power - MN 07/01/25 % AES Corp. 03/01/14 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.6% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products 01/31/14 % TGT Pipeline LLC 06/01/18 % Enterprise Products 08/01/66 % (b) Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 9.3% Wells Fargo Co 10/29/10 % PNC Funding Corp. 06/22/11 % State Street Corp. 04/30/12 % Household Finance Corp. 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp 09/23/14 % Citigroup Inc. 10/15/14 % Bank of America Corp. 12/18/28 % (a) Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance3.6% General Electric Capital Corp. 02/01/11 % (a) International Lease Finance 02/01/11 % KFW 06/15/12 % InterAmerica Development Bank 10/22/12 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 0.5% C.N.A. Financial Corp. 08/15/12 % Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 3.8% Trustreet Properties Inc. 04/01/15 % Boston Properties LP 06/01/15 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $18,265,422) Shares Common Stock 5.3% AT&T Inc. Diamond Offshore Drilling Inc. Merck & Co. Inc. Frontier Communications Corp. Pfizer Inc. Total Common Stock(Cost $1,057,629) Short Term Investments 1.4% PNC Bank Money Market 0.050% (c) Total Short Term Investments (Cost $295,202) Total Investments (Cost $19,618,253) 98.5% Other Assets Less Liabilities 1.5% NET ASSETS 100.0% At March 31, 2010, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $19,618,097 is: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a)Variable rate security; Interst rate shown is the rate in effect as of March 31, 2010. (b)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at March 31, 2010.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of March 31, 2010. See Notes to Financial Statements 3 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund ASSETS Investments in securities, at value (Cost $45,543,394 and $19,618,253, respectively) (Notes 2A and 3) $ $ Receivables Interest 50 Dividends Fund Shares Sold - Interest from Securities Lending Total Assets LIABILITIES Payable upon return of securities on loan - Call Options written, at value (Proceeds $506,375 and $0 respectively) - Payables: Investment management fees Fund shares redeemed - Securities purchased Distributions - Accrued expenses 72 Total Liabilities NET ASSETS The Elite Growth & Income Fund – Applicable to 3,083,506 shares outstanding no par value, unlimited number of shares of beneficial interest $ The Elite Income Fund – Applicable to 1,956,934 shares outstanding no par value, unlimited number of shares of beneficial interest $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (net assets / shares outstanding) $ $ At March 31, 2010, the components of net assets were as follows: Paid-in capital $ $ Undistributed net investment income\(loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation of investments Net unrealized depreciation of options written ) - Net Assets $ $ See Notes to Financial Statements 4 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2010 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund Investment Income Income: Interest $ $ Dividends Securities lending Total Income Expenses: Investment management fee Transfer agent fees Custodian fees Audit fees Trustee fees and expenses Recordkeeping services Shareholder reports Registration fees and other CCO expense Legal fees Insurance Total Expenses Net Investment Income Realized and Unrealized Gain/(Loss) on Investment Securities and Options Contracts Net realized gain/(loss): Investment securities Expired and closed covered call options written (Note 3) ) - Net realized gain on investment securities and option contracts Net increase/decrease in unrealized appreciation/depreciation: Investment securities ) Option contracts written - Net change in unrealized appreciation/depreciation of investments and options ) 28,888 Net realized and unrealized gain\(loss) on investment securities and option contracts ) Net increase(decrease) in net assets resulting from operations $ ) $ See Notes to Financial Statements 5 THE ELITE GROWTH & INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2010 September (Unaudited) 30, 2009 Operations Net investment income $ $ Net realized gain\(loss) on investment securities and options contracts ) Net change in unrealized appreciation/depreciation of investment securities and option contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders Distributions from net investment income ($0.19 and $0.10 per share, respectively) ) ) Capital Share Transactions Decrease in net assets resulting from capital share transactions (a) ) ) Total decrease in net assets ) ) Net Assets Beginning of period End of period (Including undistributed net investment income\(loss) of $(43,266) and $462,098 respectively) $ $ (a) Transactions in capital stock were as follows: Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) See Notes to Financial Statements 6 THE ELITE INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 (Unaudited) Year Ended September 30, 2009 Operations Net investment income $ $ Net realized gain on investment securities Net change in unrealized appreciation of investment securities Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.24 and $0.35 per share, respectively) ) ) Capital Share Transactions Change in net assets resulting from capital share transactions (a) Total increase in net assets Net Assets Beginning of period End of period (Including undistributed net investment income of $15,878 and $189,561, respectively) $ $ (a) Transactions in capital stock were as follows: Six Months Ended March 31, 2010 (Unaudited) Year Ended September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ See Notes to Financial Statements 7 THE ELITE GROWTH & INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended March 31, 2010 Year Ended September 30, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations Net investment income (loss) ) Net gain (loss) on securities (both realized and unrealized) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income ) Distribution from net realized gains — — — ) ) ) Distribution from return of capital — — — ) — — Total distributions ) Net asset value, end of period $ Total Return )% )% )% % 5.40% 16.35% Ratios / Supplemental Data Net asset value, end of period (in 000’s) $ Ratio of expenses to average net assets* 1.54% 1.79% 1.42% % 1.39% 1.36% Ratio of net investment income (loss) to average net assets 0.42% 1.54% 0.79% )% 0.57% 0.27% Portfolio Turnover 135.05% 233.44% 277.14% % 188.52% 143.87% * Ratio reflects fees paid through a directed brokerage arrangement for the year ended September 30, 2005.The expense ratio for 2005 excluding fees paid through the directed brokerage arrangement was 1.35%. annualized See Notes to Financial Statements 8 THE ELITE INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended March 31, 2010 Year Ended September 30, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations Net investment income Net gain (loss) on securities (both realized and unrealized) ) )** ) ) Total from investment operations ) Less Distributions Dividends from net investment income ) Total distributions ) Net asset value, end of period $ Total Return 3.43% 16.53% )% 4.48% 3.87% 1.09% Ratios / Supplemental Data Net asset value, end of period (in 000’s) $ Ratio of expenses to average net assets* 1.41% 1.56% 1.24% 1.31% 1.22% 1.15% Ratio of net investment income to average net assets 3.34% 4.11% 4.30% 4.44% 4.00% 3.01% Portfolio Turnover 43.31% 100.35% 105.66% 117.52% 120.00% 93.19% * Ratio reflects expenses prior to reimbursement from the manager.Expense ratios after reimbursement were 1.48%, 1.05%, 1.20%, 1.04% and 1.04% for the years ended September 30, 2009, 2008, 2007, 2006 and 2005 respectively. ** Represents less than $0.01 per share annualized See Notes to Financial Statements 9 THE ELITE GROUP OF MUTUAL FUNDS NOTES TO FINANCIAL STATEMENTS March 31, 2010 (Unaudited) NOTE 1 – ORGANIZATION The Elite Growth & Income Fund and The Elite Income Fund (the “Funds”) are two series of shares of beneficial interests of The Elite Group of Mutual Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management company.The Trust was organized in Massachusetts as a business trust on August 8, 1986.The Trust is authorized to issue an unlimited number of no par shares of beneficial interest of any number of series.Currently, the Trust has authorized only the two series above.The Elite Growth & Income Fund's investment objective is to maximize total returns through an aggressive approach to the equity and debt securities markets.The Elite Income Fund's investment objective is to achieve the highest income return obtainable over the long term commensurate with investments in a diversified portfolio consisting primarily of investment grade debt securities. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP.”) A. Security Valuation - Investments in securities traded on a national securities exchange are valued at the last reported sales price.Securities which are traded over-the-counter are valued at the bid price.Securities for which reliable quotations are not readily available are valued at their respective fair value as determined in good faith by, or under procedures established by the Board of Trustees. The Funds utilize various methods to measure the fair value of most of its investments on a recurring basis.GAAP establishes a hierarchy that prioritizes inputs to valuation methods. · Level 1 -Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities. · Level 2 -Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. · Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets and other characteristics particular to the security.To the extent that the valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used as of March 31, 2010 in valuing the Funds’ investment assets and liabilities, carried at fair value: The Elite Growth & Income Fund Put Options Short-Term Total Investment Liabilities-Call Common Stock Purchased Investments Assets at Value Options Written Level 1 – Quoted Prices $ $
